NOTICE OF ALLOWABILITY 

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 04/12/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Statement of Reasons for Allowance
Stroppolo et al. (U.S. Patent 5,459,157-see IDS filed on 10/29/2020) teach that for aqueous ophthalmic formulations having non-steroidal anti-inflammatory drugs, combinations of polysorbate 20 or polysorbate 80 with poloxamer 407 provide a stabilized aqueous ophthalmic solution, see column 1, at lines 52-60. The poloxamer is poloxamer 407 and the polysorbate is polysorbate 20 or polysorbate 80, see column 2, lines 23-34. Poloxamer 407 is poly(ethylene glycol)-block-poly(propylene glycol)-block-poly(ethylene glycol) block copolymer having a molecular weight of the polyoxypropylene portion of about 4,000 Daltons and about a 70% polyoxyethylene content, with an overall molecular weight of between about 9,840 Daltons and about 14,600 Daltons (see paragraph 0053 of the instant specification).Stroppolo teaches that the polysorbate and poloxamer together advantageously acts as a solubilizing agent and provides stability to the composition, see column 2, lines 40-47. However, Stroppolo’ s poloxamer 407 is 3 parts by weight with the polysorbate being present at 1 part by weight (i.e. 3:1 ratios), see column 2 lines 34-37. An ordinary skilled artisan would understand per the teachings of Stroppolo that either polysorbate 20 or polysorbate 80 together with poloxamer 407 would result in stable aqueous ophthalmic formulations. The instant claims require about 1 part mass% to 2 mass% of the poloxamer (part c) and about 1% of polysorbate 80 (part d). These are ratios of about 1:1 to about 2:1 of poloxamer to polysorbate. The instant specification defines the use of “about” to mean the recited number plus or minus 1-10% of that recited number at paragraph [0014]. Thus, at most the poloxamer can be present at 2.2 mass %. The Declaration filed 04/12/2022 notes that formulations having 1.4% polysorbate 80 with 1.2% poloxamer 407 were not stable and challenging to use. The Declaration further shows that polysorbate 20 when combined with poloxamer 407 failed clinical efficacy and had minimal stability and was unsuitable to be syringed, versus the polysorbate 80 and poloxamer 407 combination that is easy to syringe, can be suspended for greater than 21 days, and very stable. Thus, it is unexpected that the combination of polysorbate 20 with poloxamer 407 would have minimal stability, and increased flocculation thus rendering it unsuitable for use whereas the polysorbate 80/ and poloxamer 407 combination is highly stable and can be suspended for greater than 21 days with excellent syringeability. 
	Accordingly, claims 1, 6, 7, 10-12 and 14 are allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/Primary Examiner, Art Unit 1619